United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3627
                                   ___________

Brandy Wilson,                          *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael J. Astrue, Commissioner of      *
Social Security,                        * [UNPUBLISHED]
                                        *
            Defendant - Appellee.       *
                                   ___________

                             Submitted: August 11, 2010
                                Filed: August 12, 2011
                                 ___________

Before MELLOY, GRUENDER, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       The Bartels Law Firm, LLC, and E. Gregory Wallace, Esq., successfully
represented Brandy Wilson in an appeal from a denial of Social Security disability
benefits. This court awarded attorneys' fees and expenses under the Equal Access to
Justice Act ("EAJA"), 28 U.S.C. § 2412(b), but the United States Treasury offset the
fee award against debts Wilson owed to the government. We issued an order in this
case on September 15, 2008, finding that an EAJA attorneys' fee award "should not
be offset against debts owed by the successful claimant." Wilson v. Astrue, No. 06-
3627 (8th Cir. Sept. 15, 2008). Subsequently, the Supreme Court of the United States
reversed this court's judgment for the reasons articulated in the Supreme Court's
opinion in Astrue v. Ratliff, 130 S. Ct. 2521 (2010). Astrue v. Wilson, 130 S. Ct.
3450, 3450–51 (2010). Consequently, to the extent the Supreme Court did not vacate
our prior order, we do so now.
                        ______________________________




                                       -2-